         Case 4:21-cv-40008-TSH Document 25 Filed 08/11/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS
                               WORCESTER DIVISION

 AMANDA HOPKINS, on behalf of herself                 :
 and others similarly situated,                       :   CIVIL ACTION FILE NO. 4-21-cv-40008
                                                      :
        Plaintiff,                                    :
                                                      :
 v.                                                   :
                                                      :
 EMPOWER ENERGY SOLUTIONS INC.                        :
                                                      :
        Defendant.                                    :
                                                      :
                                                  /

                           STIPULATION OF DISMISSAL WITH PREJUDICE

       The plaintiff files this Stipulation of Dismissal with prejudice against the defendant

pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) with each party to bear their own costs.



Dated: August 11, 2021                PLAINTIFF,

                                      By:

                                      /s/ Anthony I. Paronich
                                      Anthony I. Paronich, BBO No. 678437
                                      Paronich Law, P.C.
                                      350 Lincoln Street, Suite 2400
                                      Hingham, MA 02043
                                      (508) 221-1510
                                      anthony@paronichlaw.com


                                      By their counsel,
                                      /s/ Andrew M. Schneiderman
                                      Andrew M. Schneiderman, BBO # 666252
                                      O’HAGAN MEYER, PLLC
                                      111 Huntington Ave., Ste. 2860
                                      Boston, Massachusetts 02199
                                      (617) 843-6800
                                      aschneiderman@ohaganmeyer.com
          Case 4:21-cv-40008-TSH Document 25 Filed 08/11/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 11, 2021, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by email to all parties by operation of the court’s electronic filing system.


                                                       /s/ Anthony I. Paronich
                                                       Anthony I. Paronich




                                                  2
